Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
Amendment to the Specification filed on 11/17/2021 is accepted. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claims 1 and 4, support for the limitation “0.039” is not found in the original disclosure. 
Regarding claims 2 and 3, support for the limitation “99.95” is not found in the original disclosure. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (“Pryor”, US 3368952 A, disclosed in IDS).
Regarding claim 1,
Pryor teaches a percent by weight of tin that does not overlap but is merely close to that of the claimed range of tin; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
 Pryor teaches a percent by weight of indium that overlaps the claimed range of indium; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Regarding claim 2, Pryor teaches the aluminum base alloy consisting essentially of 0.01 to 0.039 percent by weight of tin, 0.005 to 0.05 percent by weight of indium and a balance aluminum as disclosed in claim 1 above.  When the tin is 0.01 to 0.039 percent by weight and the indium is 0.005 to 0.05 percent by weight, the blance aluminum is expected to be above 99.911 percent by weight of the aluminum base alloy which overlaps the claimed range of above 99.95 percent by weight of the aluminum base alloy; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Regarding claim 3, Pryor teaches wherein the balance aluminum is 99.995 percent pure (Pryor, at least Column 5: lines 70-75, e.g., aluminum used was at least 99.995 percent pure).
Regarding claim 4, Pryor teaches an aluminum alloy consisting essentially of an aluminum base containing 0.04 to 0.5 percent by weight of tin (which is merely close that of the claimed range of tin), 0.001 to 0.5 percent by weight of indium (which overlaps that of the claimed range of indium) and a balance aluminum (Pryor, at least Column 9: line 10 to Column 10: line 11, e.g., an aluminum base alloy consisting essentially of between 0.04 and 0.5 percent tin, a material of between 0.001 and 0.5 percent of low hydrogen, overpotential element, balance essentially aluminum; 
Pryor teaches a percent by weight of tin that does not overlap but is merely close to that of the claimed range of tin; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
 Pryor teaches a percent by weight of indium that overlaps the claimed range of indium; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Pryor teaches the aluminum alloy of claim 4; therefore, the aluminum alloy as taught by Pryor is capable of performing the intended use (for use in coatings).  A new intended use, for an old product (aluminum alloy), does not make a claim to that old product (aluminum alloy) patentable. (See MPEP § 2114).
Regarding claim 5, Pryor teaches wherein the balance aluminum is 99.995 percent pure (Pryor, at least Column 5: lines 70-75, e.g., aluminum used was at least 99.995 percent pure).
Regarding claim 6, Pryor teaches wherein the balance aluminum is 99.995 percent pure (which is being interpreted as about 99.99 percent pure) (Pryor, at least Column 5: lines 70-75, e.g., aluminum used was at least 99.995 percent pure).
Regarding claim 8, Pryor teaches an aluminum alloy consisting essentially of an aluminum base containing 0.04 to 0.5 percent by weight of tin (which overlaps that of the claimed amount of tin), 0.001 to 0.5 percent by weight of indium (which overlaps that of the claimed amount of indium) and the balance aluminum (Pryor, at least Column 9: line 10 to Column 10: line 11, e.g., an aluminum base alloy consisting essentially of between 0.04 and 0.5 percent tin, a material of between 0.001 and 0.5 
Pryor teaches a percent by weight of tin that overlaps the claimed amount of tin and a percent by weight of indium that overlaps the claimed range of indium; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Regarding claim 10, the claimed pigment is being defined by the aluminum base alloy of claims 1 and 8.  Pryor teaches the claimed limitations of claims 1 and 8.  Therefore, Pryor meets the claimed limitation “pigment”. 

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Pryor teaches an aluminum base alloy with 0.04 to 0.5 percent of tin. Claims 1 and 4 have been amended to have the range 0.01 to 0.039 percent of tin. Claims 2, 3, 5, 6, 8, and 10 all depend on Claims 1 and 4. Applicant's claimed range of tin no longer overlaps with Pryor's range of tin, thus a prima facie case of obviousness no longer exists. Support for the change is found in Applicant's specification. Furthermore, Applicant's specification shows that a lower tin percentage allows for better performance, as the efficiency and potential are sensitive to the tin content. Furthermore, Pryor does not discuss, suggest, or recognized the importance of the tin content. As a result the amended claims are no longer obvious over Pryor.” (Remarks).
Applicant’s argument is not persuasive.  
Pryor teaches an aluminum base alloy consisting essentially of 0.04 to 0.5 percent by weight of tin (which is merely close that of the claimed range of tin), 0.001 to 0.5 percent by weight of indium and a balance aluminum (Pryor, at least Column 9: line 10 to Column 10: line 11, e.g., an aluminum base alloy consisting essentially of between 0.04 and 0.5 percent tin, a material of between 0.001 and 0.5 percent of low hydrogen, overpotential element, balance essentially aluminum; overpotential element is indium in an amount from 0.001 to 0.5 percent, and wherein said tin concentration is from 0.08 to 0.35 percent).
Pryor teaches a percent by weight of tin that does not overlap but is merely close to that of the claimed range of tin; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Support for the limitation “0.039” in claims 1 and 8 is not found in the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723